Exhibit 10.1
INVESTMENT MANAGEMENT TRUST AGREEMENT
     This Agreement is made effective as of November 17, 2010 by and between JWC
Acquisition Corp., a Delaware corporation (the “Company”), JWC Acquisition
Security Corporation, a Massachusetts corporation (the “Subsidiary”), and
Continental Stock Transfer & Trust Company (the “Trustee”).
     WHEREAS, the Company’s registration statement on Form S-1, No. 333-168798
(the “Registration Statement”) and prospectus (the “Prospectus”) for the initial
public offering of the Company’s units (the “Units”), which consist of one share
of the Company’s common stock, par value $0.0001 per share (the “Common Stock”),
and one warrant to purchase the Company’s Common Stock (the “Warrants”), (such
initial public offering hereinafter referred to as the “Offering”) has been
declared effective as of the date hereof (the “Effective Date”) by the
Securities and Exchange Commission; and
     WHEREAS, the Company has entered into an Underwriting Agreement with
Citigroup Global Markets Inc. as representative of the several underwriters (the
“Underwriters”) named therein (the “Underwriting Agreement”); and
     WHEREAS, the Subsidiary is a wholly-owned subsidiary of the Company and is
qualified as a security corporation under Massachusetts General Laws Ch. 63, sec
38B; and
     WHEREAS, as described in the Registration Statement, $124,950,000 of the
gross proceeds of the Offering and sale of the Sponsor Warrants (as defined in
the Underwriting Agreement) (or $143,325,000 if the Underwriters’ over-allotment
option is exercised in full) will be assigned by the Company to the Subsidiary
and delivered to the Trustee to be deposited and held in a segregated trust
account (the “Trust Account”) for the benefit of the Subsidiary, the Company and
the holders of the Company’s Common Stock included in the Units issued in the
Offering as hereinafter provided (the amount to be delivered to the Trustee will
be referred to hereinafter as the “Property,” the stockholders for whose benefit
the Trustee shall hold the Property will be referred to as the “Public
Stockholders,” and the Public Stockholders, the Company and the Subsidiary will
be referred to together as the “Beneficiaries”); and
     WHEREAS, the Company, the Subsidiary and the Trustee desire to enter into
this Agreement to set forth the terms and conditions pursuant to which the
Trustee shall hold the Property.
     NOW THEREFORE, IT IS AGREED:
1. Agreements and Covenants of Trustee. The Trustee hereby agrees and covenants
to:
     (a) Hold the Property in trust for the Beneficiaries in accordance with the
terms of this Agreement in the Trust Account at JP Morgan Chase, N.A. and at a
brokerage institution selected by the Trustee that is satisfactory to the
Subsidiary;
     (b) Manage, supervise and administer the Trust Account subject to the terms
and conditions set forth herein;
     (c) In a timely manner, upon the written instruction of the Subsidiary
invest and reinvest the Property in United States government securities within
the meaning of Section 2(a)(16) of the Investment Company Act of 1940, as
amended, having a maturity of 180 days or less, or in money market funds meeting
the conditions of paragraphs (c)(2), (c)(3), (c)(4) and (c)(5) of Rule 2a-7
promulgated under the Investment Company Act of 1940, as amended, as determined
by the Subsidiary; it being understood that the Trust Account will earn no
interest while account funds are uninvested awaiting Subsidiary instructions
hereunder;
     (d) Collect and receive, when due, all interest or other income arising
from the Property, which shall become part of the “Property,” as such term is
used herein;
     (e) Promptly notify the Company, the Subsidiary and Citigroup Global
Markets Inc. of all communications received by the Trustee with respect to any
Property requiring action by the Subsidiary;

 



--------------------------------------------------------------------------------



 



     (f) Supply any necessary information or documents as may be requested by
the Subsidiary (or its authorized agents) in connection with the Subsidiary’s
preparation of the tax returns relating to assets held in the Trust Account;
     (g) Participate in any plan or proceeding for protecting or enforcing any
right or interest arising from the Property if, as and when instructed by the
Subsidiary to do so;
     (h) Render to the Company and the Subsidiary monthly written statements of
the activities of, and amounts in, the Trust Account reflecting all receipts and
disbursements of the Trust Account;
     (i) Commence liquidation of the Trust Account only after and promptly after
(x) receipt of, and only in accordance with, the terms of a letter (“Termination
Letter”), in a form substantially similar to that attached hereto as either
Exhibit A or Exhibit B signed on behalf of the Subsidiary by its Chief Executive
Officer or Chairman of the board of directors (the “Board”) or other authorized
officer of the Subsidiary, and complete the liquidation of the Trust Account and
distribute the Property in the Trust Account only as directed in the Termination
Letter and the other documents referred to therein or (y) August 23, 2012, if a
Termination Letter has not been received by the Trustee prior to such date, in
which case the Trust Account shall be liquidated in accordance with the
procedures set forth in the Termination Letter attached as Exhibit B and the
Property in the Trust Account distributed to the Public Stockholders of record
as of such date; provided, however, that in the event the Trustee receives a
Termination Letter in a form substantially similar to Exhibit B hereto, or if
the Trustee begins to liquidate the Property because it has received no such
Termination Letter by August 23, 2012, the Trustee shall keep the Trust Account
open until the earliest to occur of (i) twelve (12) months following the date
the Property has been distributed to the Public Stockholders; (ii) the Trustee’s
receipt of a letter in a form substantially similar to Exhibit D hereto and the
completion by the Trustee of the distribution of the amounts specified therein;
and (iii) the Trustee’s receipt of a written notice from the Subsidiary’s
independent registered public accountants stating that the Subsidiary will not
be receiving any tax refund on its income tax payments;
     (j) Upon written request from the Subsidiary, which may be given from time
to time in a form substantially similar to that attached hereto as Exhibit C (a
“Tax Payment Withdrawal Instruction”), withdraw from the Trust Account and
distribute to the Company or Subsidiary the amount requested by the Subsidiary
to cover any income or franchise tax obligation owed by the Company or the
Subsidiary as a result of assets of the Company or the Subsidiary or interest or
other income earned on the Property, which amount shall be delivered directly to
the Company or the Subsidiary by electronic funds transfer or other method of
prompt payment, and the Company or the Subsidiary shall forward such payment to
the relevant taxing authority; provided, however, that to the extent there is
not sufficient cash in the Trust Account to pay such tax obligation, the Trustee
shall liquidate such assets held in the Trust Account as shall be designated by
the Subsidiary in writing to make such distribution; provided, further, that if
the tax to be paid is a franchise tax, the written request by the Subsidiary to
make such distribution shall be accompanied by a copy of the franchise tax bill
from the State of Delaware for the Company or the Commonwealth of Massachusetts
for the Subsidiary and a written statement from the principal financial officer
of the Subsidiary setting forth the actual amount payable. The written request
of the Subsidiary referenced above shall constitute presumptive evidence that
the Company or the Subsidiary is entitled to said funds, and the Trustee shall
have no responsibility to look beyond said request;
     (k) Upon written request from the Subsidiary given after distribution of
the Property to the Public Stockholders, which may be given from time to time in
a form substantially similar to that attached hereto as Exhibit D (a “Tax Refund
Instruction”), distribute to the Public Stockholders, less amounts to be
disbursed to the Company or the Subsidiary to cover accrued expenses as set
forth in the Tax Refund Instruction, amounts deposited by the Subsidiary into
the Trust Account that the Subsidiary has represented to be tax refund(s) of the
Company’s or the Subsidiary’s income tax payments;
     (l) Upon written request from the Subsidiary, which may be given from time
to time in a form substantially similar to that attached hereto as Exhibit E (an
“Interest Withdrawal Instruction”), distribute to the Company the

2



--------------------------------------------------------------------------------



 



amount requested by the Subsidiary to be used for working capital requirements;
provided, however, that the aggregate amount of all such distributions pursuant
to this Section 1(l) shall not exceed $1,250,000 in interest income (net of
franchise and income taxes payable), in the event the underwriters’
over-allotment option in the Offering is not exercised in full, or $1,437,500 in
interest income (net of franchise and income taxes payable), if the
underwriters’ over-allotment option in the Offering is exercised in full (or, if
the over-allotment option is not exercised in full, but is exercised in part,
the amount in interest income (net of franchise and income taxes payable) to be
released shall be increased proportionally in relation to the proportion of the
over-allotment option which was exercised);
     (m) Upon written request from the Subsidiary, which may be given from time
to time in a form substantially similar to that attached hereto as Exhibit F (a
“Permitted Purchase of Shares Withdrawal Instruction”), the Trustee shall
distribute to the Company the amount requested by the Subsidiary to be used to
purchase up to 1,875,000 shares of the Common Stock, in the event the
underwriters’ over-allotment option in the Offering is not exercised in full or
up to 2,156,250 shares of the Common Stock in the event the underwriters’
over-allotment option in the Offering is exercised in full, not to exceed the
per share amount then held in the Trust Account (or, if the over-allotment
option is not exercised in full, but is exercised in part, the number of shares
that may be purchased shall be increased proportionally in relation to the
proportion of the over-allotment option which was exercised) (such purchase
hereinafter referred to as the “Permitted Purchases”); provided, however, that
to the extent there is not sufficient cash in the Trust Account to make such
distribution the Trustee shall liquidate such assets held in the Trust Account,
as shall be designated by the Subsidiary in writing to make such distribution;
and
     (l) Not make any withdrawals or distributions from the Trust Account other
than pursuant to Section 1(i), (j), (k), (l) or (m) above.
2. Agreements and Covenants of the Company and the Subsidiary. Each of the
Company and the Subsidiary hereby agrees and covenants to:
     (a) Give all instructions to the Trustee hereunder in writing, signed by
the Subsidiary’s Chairman of the Board, President, Chief Executive Officer or
Chief Financial Officer. In addition, except with respect to its duties under
Sections 1(i) through 1(m) hereof, the Trustee shall be entitled to rely on, and
shall be protected in relying on, any verbal or telephonic advice or instruction
which it, in good faith and with reasonable care, believes to be given by any
one of the persons authorized above to give written instructions, provided that
the Subsidiary shall promptly confirm such instructions in writing;
     (b) Subject to Section 4 hereof, hold the Trustee harmless and indemnify
the Trustee from and against any and all expenses, including reasonable counsel
fees and disbursements, or losses suffered by the Trustee in connection with any
action taken by it hereunder and in connection with any action, suit or other
proceeding brought against the Trustee involving any claim, or in connection
with any claim or demand, which in any way arises out of or relates to this
Agreement, the services of the Trustee hereunder, or the Property or any
interest earned on the Property, except for expenses and losses resulting from
the Trustee’s gross negligence, fraud or willful misconduct. Promptly after the
receipt by the Trustee of notice of demand or claim or the commencement of any
action, suit or proceeding, pursuant to which the Trustee intends to seek
indemnification under this Section 2(b), it shall notify the Company and the
Subsidiary in writing of such claim (hereinafter referred to as the “Indemnified
Claim”). The Trustee shall have the right to conduct and manage the defense
against such Indemnified Claim; provided that the Trustee shall obtain the
consent of the Subsidiary with respect to the selection of counsel, which
consent shall not be unreasonably withheld. The Trustee may not agree to settle
any Indemnified Claim without the prior written consent of the Subsidiary, which
such consent shall not be unreasonably withheld. The Subsidiary may participate
in such action with its own counsel;
     (c) Pay the Trustee the fees set forth on Schedule A hereto, including an
initial acceptance fee, an annual fee and a transaction processing fee for each
disbursement made pursuant to Sections 1(j), 1(l) and 1(m), and the usual and
customary service fees of the Trustee as paying agent (“Paying Agent”) pursuant
to Section 1(k) hereof, which fees shall be subject to modification by the
parties from time to time. It is expressly understood that the Property shall
not

3



--------------------------------------------------------------------------------



 



be used to pay such fees unless and until it is distributed to the Company or
the Subsidiary pursuant to Sections 1(j) through 1(m) hereof. The Subsidiary
shall pay the Trustee the initial acceptance fee and the first annual fee at the
consummation of the Offering and thereafter on the anniversary of the Effective
Date. The Trustee shall refund to the Subsidiary the annual fee (on a pro rata
basis) with respect to any period after the liquidation of the Trust Account.
Neither the Company nor the Subsidiary shall be responsible for any other fees
or charges of the Trustee except as set forth in this Section 2(c) and as may be
provided in Section 2(b) hereof;
     (d) In connection with any vote of the Public Stockholders regarding a
merger, capital stock exchange, asset acquisition, stock purchase,
reorganization or similar business combination involving the Company and one or
more businesses (a “Business Combination”), provide to the Trustee an affidavit
or certificate of the inspector of elections for the stockholder meeting
verifying the vote of the Public Stockholders regarding such Business
Combination;
     (e) Provide Citigroup Global Markets Inc. with a copy of any Termination
Letter(s) and/or any other correspondence that is sent to the Trustee with
respect to any proposed withdrawal from the Trust Account promptly after it
issues the same;
     (f) In the event the Company or the Subsidiary is entitled to receive a tax
refund on its income tax obligation, and promptly after the amount of such
refund is determined on a final basis, provide the Trustee with notice in
writing (with a copy to Citigroup Global Markets Inc.) of the amount of such
income tax refund; and
     (g) Instruct the Trustee to make only those distributions that are
permitted under this Agreement, and refrain from instructing the Trustee to make
any distributions that are not permitted under this Agreement.
3. Limitations of Liability. The Trustee shall have no responsibility or
liability to:
     (a) Take any action with respect to the Property, other than as directed in
Section 1 hereof, and the Trustee shall have no liability to any party except
for liability arising out of the Trustee’s gross negligence, fraud or willful
misconduct;
     (b) Institute any proceeding for the collection of any principal and income
arising from, or institute, appear in or defend any proceeding of any kind with
respect to, any of the Property unless and until it shall have received
instructions from the Subsidiary given as provided herein to do so and the
Subsidiary shall have advanced or guaranteed to it funds sufficient to pay any
expenses incident thereto;
     (c) Refund any depreciation in principal of any Property;
     (d) Assume that the authority of any person designated by the Subsidiary to
give instructions hereunder shall not be continuing unless provided otherwise in
such designation, or unless the Subsidiary shall have delivered a written
revocation of such authority to the Trustee;
     (e) The other parties hereto or to anyone else for any action taken or
omitted by it, or any action suffered by it to be taken or omitted, in good
faith and in the Trustee’s best judgment, except for the Trustee’s gross
negligence, fraud or willful misconduct. The Trustee may rely conclusively and
shall be protected in acting upon any order, notice, demand, certificate,
opinion or advice of counsel (including counsel chosen by the Trustee, which
counsel may be Subsidiary’s counsel), statement, instrument, report or other
paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained) which the Trustee believes, in good faith and
with reasonable care, to be genuine and to be signed or presented by the proper
person or persons. The Trustee shall not be bound by any notice or demand, or
any waiver, modification, termination or rescission of this Agreement or any of
the terms hereof, unless evidenced by a written instrument delivered to the
Trustee, signed by the proper party or parties and, if the duties or rights of
the Trustee are affected, unless it shall give its prior written consent
thereto;

4



--------------------------------------------------------------------------------



 



     (f) Verify the accuracy of the information contained in the Registration
Statement;
     (g) Provide any assurance that any Business Combination entered into by the
Company or any other action taken by the Company is as contemplated by the
Registration Statement;
     (h) File information returns with respect to the Trust Account with any
local, state or federal taxing authority or provide periodic written statements
to the Subsidiary documenting the taxes payable by the Subsidiary, if any,
relating to any interest income earned on the Property;
     (i) Prepare, execute and file tax reports, income or other tax returns and
pay any taxes with respect to any income generated by, and activities relating
to, the Trust Account, regardless of whether such tax is payable by the Trust
Account or the Subsidiary, including, but not limited to, income tax
obligations, except pursuant to Section 1(j) hereof; or
     (j) Verify calculations, qualify or otherwise approve the Subsidiary’s
written requests for distributions pursuant to Sections 1(j) through 1(m)
hereof.
4. Trust Account Waiver. The Trustee has no right of set-off or any right,
title, interest or claim of any kind (“Claim”) to, or to any monies in, the
Trust Account, and hereby irrevocably waives any Claim to, or to any monies in,
the Trust Account that it may have in the future. In the event the Trustee has
any Claim against the Company or the Subsidiary under this Agreement, including,
without limitation, under Section 2(b) hereof, the Trustee shall pursue such
Claim solely against the Company or the Subsidiary and not against the Property
or any monies in the Trust Account.
5. Termination. This Agreement shall terminate as follows:
     (a) If the Trustee gives written notice to the Company and the Subsidiary
that it desires to resign under this Agreement, the Company and the Subsidiary
shall use their reasonable efforts to locate a successor trustee, pending which
the Trustee shall continue to act in accordance with this Agreement. At such
time that the Company and the Subsidiary notifies the Trustee that a successor
trustee has been appointed and has agreed to become subject to the terms of this
Agreement, the Trustee shall transfer the management of the Trust Account to the
successor trustee, including but not limited to the transfer of copies of the
reports and statements relating to the Trust Account, whereupon this Agreement
shall terminate; provided, however, that in the event that the Company and the
Subsidiary do not locate a successor trustee within ninety (90) days of receipt
of the resignation notice from the Trustee, the Trustee may submit an
application to have the Property deposited with any court in the State of New
York or with the United States District Court for the Southern District of New
York and upon such deposit, the Trustee shall be immune from any liability
whatsoever; or
     (b) At such time that the Trustee has completed the liquidation of the
Trust Account and its obligations in accordance with the provisions of
Section 1(i) hereof (which section may not be amended under any circumstances)
and distributed the Property in accordance with the provisions of the
Termination Letter, thereafter this Agreement shall terminate except with
respect to Section 2(b).
6. Miscellaneous.
     (a) The Subsidiary and the Trustee each acknowledge that the Trustee will
follow the security procedures set forth below with respect to funds transferred
from the Trust Account. The Subsidiary and the Trustee will each restrict access
to confidential information relating to such security procedures to authorized
persons. Each party must notify the other party immediately if it has reason to
believe unauthorized persons may have obtained access to such confidential
information, or of any change in its authorized personnel. In executing funds
transfers, the Trustee shall rely upon all information supplied to it by the
Subsidiary, including, account names, account numbers, and all other identifying
information relating to a Beneficiary, Beneficiary’s bank or intermediary bank.
Except for any

5



--------------------------------------------------------------------------------



 



liability arising out of the Trustee’s gross negligence, fraud or willful
misconduct, the Trustee shall not be liable for any loss, liability or expense
resulting from any error in the information or transmission of the funds.
     (b) This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. It may be executed in several original
or facsimile counterparts, each one of which shall constitute an original, and
together shall constitute but one instrument.
     (c) This Agreement contains the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof. Except for
Section 1(i) hereof (which section may not be amended under any circumstances),
this Agreement or any provision hereof may only be changed, amended or modified
(other than to correct a typographical error) by a writing signed by each of the
parties hereto.
     (d) This Agreement or any provision hereof may only be changed, amended or
modified pursuant to Section 6(c) hereof with the Consent of the Public
Stockholders; provided, however, that no such change, amendment or modification
may be made to Section 1(i) hereof (which section may not be amended under any
circumstances), it being the specific intention of the parties hereto that each
Public Stockholder is, and shall be, a third party beneficiary of this
Section 6(d) with the same right and power to enforce this Section 6(d) as the
other parties hereto. For purposes of this Section 6(d), the “Consent of the
Public Stockholders” means receipt by the Trustee of a certificate from the
inspector of elections of the stockholder meeting certifying that either (i) the
Public Stockholders of record as of a record date established in accordance with
Section 213(a) of the Delaware General Corporation Law, as amended (“DGCL”) who
hold sixty-five percent (65%) or more of all then outstanding shares of the
Common Stock, have voted in favor of such change, amendment or modification, or
(ii) the Public Stockholders of record as of the record date who hold sixty-five
percent (65%) or more of all then outstanding shares of the Common Stock, have
delivered to such entity a signed writing approving such change, amendment or
modification. Except for any liability arising out of the Trustee’s gross
negligence, fraud or willful misconduct, the Trustee may rely conclusively on
the certification from the inspector or elections referenced above and shall be
relieved of all liability to any party for executing the proposes amendment in
reliance thereon.
     (e) The parties hereto consent to the jurisdiction and venue of any state
or federal court located in the City of New York, State of New York, for
purposes of resolving any disputes hereunder. AS TO ANY CLAIM, CROSS-CLAIM OR
COUNTERCLAIM IN ANY WAY RELATING TO THIS AGREEMENT, EACH PARTY WAIVES THE RIGHT
TO TRIAL BY JURY.
     (f) Any notice, consent or request to be given in connection with any of
the terms or provisions of this Agreement shall be in writing and shall be sent
by express mail or similar private courier service, by certified mail (return
receipt requested), by hand delivery or by facsimile transmission:
     if to the Trustee, to:
Continental Stock Transfer
& Trust Company
17 Battery Place
New York, New York 10004
Attn: Steven G. Nelson or Frank DiPaolo
Fax No.: (212) 509-5150
     if to the Company, to:
JWC Acquisition Corp.
111 Huntington Avenue, Suite 2900
Boston, Massachusetts 02199
Attn: Adam L. Suttin
Fax No.: (617) 753-1101

6



--------------------------------------------------------------------------------



 



     if to the Subsidiary, to:
JWC Acquisition Security Corporation
111 Huntington Avenue, Suite 2900
Boston, Massachusetts 02199
Attn: Adam L. Suttin
Fax No.: (617) 753-1101
     in each case, with copies to:
McDermott Will & Emery LLP
227 West Monroe Street
Chicago, Illinois 60606-5096
Attn: Bernard S. Kramer
Fax No.: (312) 277-7629
     and
Citigroup Global Markets Inc.
388 Greenwich Street
New York, New York 10013
Attn: General Counsel
Fax No.: (212) 816-7912
     and
Akin Gump Strauss Hauer & Feld LLP
One Bryant Park
New York, New York 10036
Attn: Bruce S. Mendelsohn, Esq.
Fax No.: (212) 872-1002
     (g) Each of the Company, the Subsidiary and the Trustee hereby represents
that it has the full right and power and has been duly authorized to enter into
this Agreement and to perform its respective obligations as contemplated
hereunder. The Trustee acknowledges and agrees that it shall not make any claims
or proceed against the Trust Account, including by way of set-off, and shall not
be entitled to any funds in the Trust Account under any circumstance.
     (h) Each of the Subsidiary and the Trustee hereby acknowledge and agree
that Citigroup Global Markets Inc., on behalf of the Underwriters, is a third
party beneficiary of this Agreement.
     (i) The Company agrees to cause the Subsidiary to take all actions required
of the Subsidiary pursuant to this Agreement and shall ensure that the
Subsidiary remains at all times during the term of this Agreement a wholly-owned
subsidiary of the Company.
     (j) Except as specified herein, no party to this Agreement may assign its
rights or delegate its obligations hereunder to any other person or entity,
provided that if the Subsidiary distributes its rights in and to the Property to
the Company, the Subsidiary may assign its rights and delegate its obligations
hereunder to the Company in connection therewith.
[Signature Page Follows]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have duly executed this Investment
Management Trust Agreement as of the date first written above.

            Continental Stock Transfer & Trust Company,
as Trustee
      By:   /s/ Frank A. DiPaolo         Name:   Frank A. DiPaolo       
Title:   CFO        JWC Acquisition Corp.
      By:   /s/ Adam L. Suttin         Name:   Adam L. Suttin        Title:  
President        JWC Acquisition Security Corporation
      By:   /s/ Adam L. Suttin         Name:   Adam L. Suttin        Title:  
President     

 



--------------------------------------------------------------------------------



 



SCHEDULE A

          Fee Item   Time and method of payment   Amount
Initial acceptance fee.
  Initial closing of Offering by wire transfer.   $1,000 
 
       
Annual fee.
  First year, initial closing of Offering by wire transfer; thereafter on the
anniversary of the effective date of the Offering by wire transfer or check.  
$5,000 
 
       
Transaction processing fee for disbursements to Company under Sections 1(j),
1(l) and 1(m).
  Deduction by Trustee from accumulated income following disbursement made to
Company or the Subsidiary under Section 2.   $250 
 
       
Paying Agent services for distributions made to shareholders pursuant to
Section 1(k).
  Liquidation of the Trust Account pursuant to Section 1(i) and distribution of
income tax refunds, as directed by the Subsidiary pursuant Section 1(k) and
letter instruction in the form of Exhibit D.   Usual and customary service fees
from time to time applicable to Paying Agent services of Trustee.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
[Letterhead of Subsidiary]
[Insert date]
Continental Stock Transfer
& Trust Company
17 Battery Place
New York, New York 10004
Attn: Steven G. Nelson, Chairman

      Re:   Trust Account No.       Termination Letter

Gentlemen:
     Pursuant to Section 1(i) of the Investment Management Trust Agreement
between JWC Acquisition Corp. (“Company”), JWC Acquisition Security Corporation
(“Subsidiary”) and Continental Stock Transfer & Trust Company (“Trustee”), dated
as of November 17, 2010 (“Trust Agreement”), this is to advise you that the
Company has entered into an agreement with ___________ (“Target Business”) to
consummate a business combination with Target Business (“Business Combination”)
on or about [insert date]. The Subsidiary shall notify you at least forty-eight
(48) hours in advance of the actual date of the consummation of the Business
Combination (“Consummation Date”). Capitalized terms used but not defined herein
shall have the meanings set forth in the Trust Agreement.
     In accordance with the terms of the Trust Agreement, we hereby authorize
you to commence to liquidate all of the assets of the Trust Account on [insert
date], and to transfer the proceeds into the trust checking account at JP Morgan
Chase, N.A. to the effect that, on the Consummation Date, all of funds held in
the Trust Account will be immediately available for transfer to the account or
accounts that the Subsidiary shall direct on the Consummation Date. It is
acknowledged and agreed that while the funds are on deposit in the trust
checking account at JP Morgan Chase, N.A. awaiting distribution, the Subsidiary
will not earn any interest or dividends.
     On the Consummation Date (i) counsel for the Subsidiary shall deliver to
you written notification that the Business Combination is in the process of
being consummated (the “Notification”) and (ii) the Subsidiary shall deliver to
you a written instruction signed by the Subsidiary and Citigroup Global Markets
Inc. with respect to the transfer of the funds held in the Trust Account,
(“Instruction Letter”). You are hereby directed and authorized to transfer the
funds held in the Trust Account immediately upon your receipt of the
Notification and the Instruction Letter, in accordance with the terms of the
Instruction Letter. In the event that certain deposits held in the Trust Account
may not be liquidated by the Consummation Date without penalty, you will notify
the Subsidiary in writing of the same and the Subsidiary shall direct you as to
whether such funds should remain in the Trust Account and be distributed after
the Consummation Date to the Company. Upon the distribution of all the funds,
net of any payments necessary for reasonable unreimbursed expenses related to
liquidating the Trust Account, your obligations under the Trust Agreement shall
be terminated.
     In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then
upon receipt by the Trustee of written instructions from the Company, the funds
held in the Trust Account shall be reinvested as provided in Section 1(c) of the
Trust Agreement on the business day immediately following the Consummation Date
as set forth in the notice as soon thereafter as possible.

 



--------------------------------------------------------------------------------



 



            Very truly yours,

JWC Acquisition Security Corporation
      By:           Name:           Title:        

cc:       Citigroup Global Markets Inc.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
[Letterhead of Subsidiary]
[Insert date]
Continental Stock Transfer
& Trust Company
17 Battery Place
New York, New York 10004
Attn: Steven G. Nelson, Chairman

      Re:   Trust Account No.       Termination Letter

Gentlemen:
     Pursuant to Section 1(i) of the Investment Management Trust Agreement
between JWC Acquisition Corp. (“Company”), JWC Acquisition Security Corporation
and Continental Stock Transfer & Trust Company (“Trustee”), dated as of
November 17, 2010 (“Trust Agreement”), this is to advise you that the Company
has been unable to effect a business combination with a Target Business
(“Business Combination”) within the time frame specified in the Company’s
Certificate of Incorporation, as described in the Company’s Prospectus relating
to the Offering. Capitalized terms used but not defined herein shall have the
meanings set forth in the Trust Agreement.
     In accordance with the terms of the Trust Agreement, we hereby authorize
you to liquidate all of the assets in the Trust Account on ____________ 20___
and to transfer the total proceeds into the trust checking account at JP Morgan
Chase, N.A. to await distribution to the Public Stockholders. The Company has
selected August 23, 2012 as the record date for the purpose of determining the
Public Stockholders entitled to receive their share of the liquidation proceeds.
You agree to be the Paying Agent of record and, in your separate capacity as
Paying Agent, agree to distribute said funds directly to the Company’s Public
Stockholders in accordance with the terms of the Trust Agreement and the
Certificate of Incorporation of the Company. Upon the distribution of all the
funds, net of any payments necessary for reasonable unreimbursed expenses
related to liquidating the Trust Account, your obligations under the Trust
Agreement shall be terminated, except to the extent otherwise provided in
Section 1(k) of the Trust Agreement.

            Very truly yours,

JWC Acquisition Security Corporation
      By:           Name:           Title:        

cc:       Citigroup Global Markets Inc.

 



--------------------------------------------------------------------------------



 



EXHIBIT C
[Letterhead of Subsidiary]
[Insert date]
Continental Stock Transfer
& Trust Company
17 Battery Place
New York, New York 10004
Attn: Steven G. Nelson, Chairman

      Re:   Trust Account No.       Tax Payment Withdrawal Instruction

Gentlemen:
     Pursuant to Section 1(j) of the Investment Management Trust Agreement
between JWC Acquisition Corp. (“Company”), JWC Acquisition Security Corporation
(“Subsidiary”) and Continental Stock Transfer & Trust Company (“Trustee”), dated
as of November 17, 2010 (“Trust Agreement”), the Company hereby requests that
you deliver to the Company [or to the Subsidiary] $                      of the
interest income earned on the Property as of the date hereof. Capitalized terms
used but not defined herein shall have the meanings set forth in the Trust
Agreement.
     The Company [or the Subsidiary] needs such funds to pay for the tax
obligations as set forth on the attached tax return or tax statement. In
accordance with the terms of the Trust Agreement, you are hereby directed and
authorized to transfer (via wire transfer) such funds promptly upon your receipt
of this letter to the Company’s [or the Subsidiary’s] operating account at:
[WIRE INSTRUCTION INFORMATION]

            Very truly yours,

JWC Acquisition Security Corporation
      By:           Name:           Title:        

cc:       Citigroup Global Markets Inc.

 



--------------------------------------------------------------------------------



 



EXHIBIT D
[Letterhead of Subsidiary]
[Insert date]
Continental Stock Transfer
& Trust Company
17 Battery Place
New York, New York 10004
Attn: Steven G. Nelson, Chairman

      Re:   Trust Account No.       Tax Refund Instruction

Gentlemen:
     Pursuant to Section 1(k) of the Investment Management Trust Agreement
between JWC Acquisition Corp. (“Company”), JWC Acquisition Security Corporation
(“Subsidiary”) and Continental Stock Transfer & Trust Company (“Trustee”), dated
as of November 17, 2010 (“Trust Agreement”), this is to advise you that the
Company [or the Subsidiary] will be receiving a refund in the amount of
$                     representing a portion of the taxes it paid to satisfy its
income tax obligation. Capitalized terms used but not defined herein shall have
the meanings set forth in the Trust Agreement.
     In accordance with the terms of the Trust Agreement, we hereby authorize
you to deposit the proceeds of such tax refund into the Trust Account, and to
transfer the total proceeds to the trust checking account at JP Morgan Chase,
N.A. for immediate distribution, less amounts for accrued expenses of the
Company as set forth below, to the Company’s Public Stockholders of record as of
the date on which the Company redeemed the shares of common stock sold in the
Offering; provided, that $                      shall instead be disbursed to
the Company or the Subsidiary to cover accrued expenses. You agree to be the
Paying Agent of record and, in your separate capacity as Paying Agent, agree to
distribute said funds directly to the Public Stockholders in accordance with the
terms of the Trust Agreement and the Certificate of Incorporation of the
Company. Upon the distribution of all the funds, net of any payments for
reasonable unreimbursed expenses related to liquidating the Trust Account, your
obligations under the Trust Agreement shall be terminated:
[WIRE INSTRUCTION INFORMATION]

            Very truly yours,

JWC Acquisition Security Corporation
      By:           Name:           Title:        

cc:       Citigroup Global Markets Inc.

 



--------------------------------------------------------------------------------



 



EXHIBIT E
[Letterhead of Subsidiary]
[Insert date]
Continental Stock Transfer
& Trust Company
17 Battery Place
New York, New York 10004
Attn: Steven G. Nelson, Chairman

      Re:   Trust Account No.       Interest Withdrawal Instruction

Gentlemen:
     Pursuant to Section 1(l) of the Investment Management Trust Agreement
between JWC Acquisition Corp. (“Company”), JWC Acquisition Security Corporation
(“Subsidiary”) and Continental Stock Transfer & Trust Company (“Trustee”), dated
as of November 17, 2010 (“Trust Agreement”), this is to advise you that the
Subsidiary hereby requests that you deliver to the Company or the Subsidiary
$                      of the interest, net of franchise and income taxes
payable, earned on the Property as of the date hereof, which does not exceed, in
the aggregate with all such prior disbursements pursuant to Section 1(l), if
any, the maximum amount set forth in Section 1(l).
     The Company needs such funds to cover working capital requirements. In
accordance with the terms of the Trust Agreement, you are hereby directed and
authorized to transfer (via wire transfer) such funds promptly upon your receipt
of this letter to the Company’s operating account at:
[WIRE INSTRUCTION INFORMATION]

            Very truly yours,

JWC Acquisition Security Corporation
      By:           Name:           Title:        

cc:       Citigroup Global Markets Inc.

 



--------------------------------------------------------------------------------



 



EXHIBIT F
[Letterhead of Subsidiary]
[Insert date]
Continental Stock Transfer
& Trust Company
17 Battery Place
New York, New York 10004
Attn: Steven G. Nelson, Chairman

      Re:   Trust Account No.       Permitted Purchase of Shares Withdrawal
Instruction

Gentlemen:
     Pursuant to Section 1(m) of the Investment Management Trust Agreement
between JWC Acquisition Corp. (“Company”), JWC Acquisition Security Corporation
(“Subsidiary”) and Continental Stock Transfer & Trust Company (“Trustee”), dated
as of November 17, 2010 (“Trust Agreement”), this is to advise you that the
Subsidiary hereby requests that you deliver to the Company
$                      to fund the Permitted Purchases (as defined in the Trust
Agreement).
     In accordance with the terms of the Trust Agreement, you are hereby
directed and authorized to transfer (via wire transfer) such funds promptly upon
your receipt of this letter to the Company’s operating account at:
[WIRE INSTRUCTION INFORMATION]

            Very truly yours,

JWC Acquisition Security Corporation
      By:           Name:           Title:        

cc:       Citigroup Global Markets Inc.

 